                                                   1
                                                       A PROFESSIONAL CORPORATION
                                                   2   Carl L. Fessenden, SBN 161494
                                                   3   Megan E. Nevin, SBN 304122
                                                       350 University Ave., Suite 200
                                                   4   Sacramento, California 95825
                                                       TEL: 916.929.1481
                                                   5   FAX: 916.927.3706

                                                   6   Attorneys for Defendants NEVADA COUNTY, NEVADA COUNTY SHERIFF’S
                                                       DEPARTMENT, SHERIFF KEITH ROYAL, OFFICER RYAN STANLEY,
                                                   7   and OFFICER SHANNON MALLOY
                                                   8
                                                                                         UNITED STATES DISTRICT COURT
                                                   9                                    EASTERN DISTRICT OF CALIFORNIA
                                                  10
                                                  11   SONYA CHEYENNE CAVENDER, an                      CASE NO. 2:19-cv-01050 JAM-AC
                                                       individual    v.   NEVADA        COUNTY,
                                                  12   CALIFORNIA, a county government and              JOINT STIPULATION TO EXTEND
                 350 University Ave., Suite 200




                                                       operator of the NEVADA COUNTY                    TIME FOR DEFENDANTS TO FILE
                                                  13
                    Sacramento, CA 95825




                                                       SHERIFF’S DEPARTMENT; and the                    RESPONSIVE PLEADING TO
PORTER | SCOTT



                      FAX: 916.927.3706
                      TEL: 916.929.1481




                                                  14   following persons both as individuals and in     PLAINTIFF’S COMPLAINT; ORDER
                                                       their capacity as officials, employees or
                                                  15   contractors of Nevada County; SHERIFF
                                                  16   KEITH      ROYAL;      OFFICER       RYAN        Complaint Filed: 06/09/2019
                                                       STANLEY;         OFFICER        SHANNON
                                                  17   MALLOY;        and    Does     1-10;    and
                                                       CORRECTIONAL MEDICAL GROUP
                                                  18   COMPANIES, INC.; and its personnel
                                                  19   RHONNA TINDALL; and AMANDA
                                                       TIRPACK; and Does 11 through 20
                                                  20   Defendants.
                                                  21               Defendants.
                                                  22   ___________________________________/

                                                  23
                                                  24           IT IS HEREBY STIPULATED and agreed by and between Plaintiff SONYA CHEYENNE

                                                  25   CAVENDER, and Defendants NEVADA COUNTY, NEVADA COUNTY SHERIFF’S

                                                  26   DEPARTMENT, SHERIFF KEITH ROYAL, OFFICER RYAN STANLEY, and OFFICER

                                                  27   SHANNON MALLOY, through their respective counsel, that the time for Defendants to respond to

                                                  28   the Complaint shall be extended to August 16, 2019. The parties are in the process of determining
                                                                                                   1
                                                           JOINT STIPULATION TO EXTEND TIME FOR DEFENDANTS TO FILE RESPONSIVE PLEADING TO
                                                                                    PLAINTIFF’S COMPLAINT; ORDER
                                                   1   the procedure for service of summons on the individually named Defendants. An extension is
                                                   2   necessary in an effort to avoid the duplicity of multiple responses to the Complaint.
                                                   3
                                                   4                                                Respectfully submitted,
                                                   5   Dated: July 29, 2019                         PORTER SCOTT
                                                                                                    A PROFESSIONAL CORPORATION
                                                   6
                                                   7
                                                                                                    By      /s/Carl L. Fessenden
                                                   8                                                        Carl L Fessenden
                                                                                                            Megan E. Nevin
                                                   9
                                                                                                            Attorneys for Defendants
                                                  10
                                                       Dated: July 29, 2019                         LAW OFFICES OF PATRICK H. DWYER
                                                  11
                                                  12
                                                                                                    By      /s/Patrick H. Dwyer - authorized 07/26/2019
                 350 University Ave., Suite 200




                                                  13                                                        Patrick H. Dwyer
                    Sacramento, CA 95825
PORTER | SCOTT




                                                                                                            Attorney for Plaintiffs
                      FAX: 916.927.3706
                      TEL: 916.929.1481




                                                  14
                                                  15
                                                                                                    ORDER
                                                  16
                                                  17          PURSUANT TO STIPULATION, IT IS SO ORDERED.
                                                  18
                                                  19    Dated: July 29, 2019                               /s/ John A. Mendez
                                                                                                           HONORABLE JOHN A. MENDEZ
                                                  20                                                       United States District Court Judge
                                                  21
                                                  22
                                                  23
                                                  24
                                                  25
                                                  26
                                                  27
                                                  28
                                                                                                  2
                                                          JOINT STIPULATION TO EXTEND TIME FOR DEFENDANTS TO FILE RESPONSIVE PLEADING TO
                                                                                   PLAINTIFF’S COMPLAINT; ORDER
